Citation Nr: 1037445	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-39 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 
1983 and from January 1984 to September 1995.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which, in pertinent part, denied service connection for 
PTSD and major depressive disorder.

In January 2010, the Board remanded the case for further 
development.  The case has been returned to the Board for further 
appellate action.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.

As the issue of entitlement to a total rating based on 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the agency of 
original jurisdiction (AOJ).  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDING OF FACT

The evidence shows that the Veteran's major depressive disorder 
had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a 
depressive disorder, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993).  For the showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disability and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for certain specified diseases, 
including psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 101, 1112, 1113, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

Under 38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection also may be granted for disability that 
is proximately due to or the result of a service- connected 
disease or injury.  See 38 C.F.R. § 3.310.  Such permits a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected disability 
by a service-connected disability.  Id.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence as to any issue material to the determination, 
the benefit of the doubt is afforded to the Veteran.

After a careful review of the evidence of record, and resolving 
all doubt in the Veteran's favor, the Board finds that service 
connection for major depressive disorder is warranted.  

Service treatment records do not show any complaints or diagnoses 
of, or treatment for, a psychiatric disorder.  Post-service 
treatment records also fail to show that the Veteran has been 
diagnosed with a psychosis.  Even though the Veteran initially 
claimed that his currently diagnosed major depressive disorder is 
secondary to Hepatitis C, as he is not service-connected for 
Hepatitis C, service connection on a secondary basis due to 
Hepatitis C is without legal merit.  Moreover, the Veteran does 
not allege that the claimed psychiatric disorder is due to any of 
his current service-connected disabilities.  Thus, service 
connection on a presumptive or secondary basis is not warranted.

In an April 2005 comrade statement, S. R. indicated that he was 
stationed with the Veteran in Mogadishu, Somalia and that they 
were assigned to the same unit, the 594th Transportation Company.  
While assigned to that unit, they would convoy together to carry 
out their mission.  During September 1993, they were out on a 
mission and came under direct fire from snipers, adding that it 
was a well known fact that their convoy was on high alert, 
because of constant firing, ambushes or bombing from unknown 
persons.

In an April 2005 private psychiatrist assessment, H. J., M. D., 
indicated that the Veteran served in Somalia during the war there 
in 1993 and that he had experienced many traumatic events during 
his 20 years in the Army.  While in Somalia his convoy was shot 
at many times.  In particular, on one occasion, when he was stuck 
in downtown Mogadishu, he felt that he would never make it back 
home.  He dealt with the fear by ignoring it and pretending that 
it was not there until he came back from Somalia.  Since his 
return, the Veteran has been a loner and he has become nervous 
and very depressed; little things bother him.  The Veteran 
reported an inability to keep a job after his discharge from 
service.  He felt depressed, sensitive and that he needs to watch 
everybody and scan his environment all the time.  He 
hypervigilant and has exaggerate startle reflex.  The Veteran 
reported that bad days in Somalia flash in his memory almost on a 
daily basis.  He felt tired and exhausted all the time, sleeping 
no more than four hours nightly.  The Veteran complained of 
having great difficulty falling asleep and awakening early.  He 
also reported that nothing seemed enjoyable for him since his 
return.  He has had thoughts of death but not recently.  The 
Veteran maintained that he continued to have the same symptoms 
without changes since coming back from the war.  Following a 
mental status examination, the Veteran was diagnosed with chronic 
PSTD and major depressive disorder, which are due to life 
changing experiences in Somalia.  In Dr. H. J.'s opinion, the 
Veteran's symptoms were severe enough that they had compromised 
his ability to sustain work and social relationships, so he was 
considered to be permanently disabled and unemployable. 

Following a VA September 2007 mental health risk assessment 
screening consult, the Veteran was diagnosed with depressive 
disorder, not otherwise specified (NOS), and PTSD by history.  

A February 2010 VA psychiatric examiner reviewed the Veteran's 
claims file, noting that he was diagnosed in April 2005 with PTSD 
and major depressive disorder.  The Veteran reported the onset of 
depressive symptoms in 1994, following his return from Somalia.  
However, he did not seek mental health care in the military 
because "no body was gonna go to mental health for that."  Dr. 
H. J. indicated that the Veteran had ongoing symptoms as 
irritability, sad or negative mood, hopelessness, with 
intermittent suicidal ideation but no intent or plan.  The 
Veteran described his current depressive symptoms as feeling 
persistently irritable, easily agitated/angered, depressed mood, 
intermittent passive suicidal ideation, occurring once or twice a 
week, insomnia up to one or two hours nightly with intermittent 
awakening and an average of 4 to 5 hours of sleep.  He stated 
that he has lost interest in singing/listening to music since 
serving in the military, which used to be his passion but he no 
longer cares about it.  The Veteran gave a history of exposure to 
sniper fire in 1993 while serving on convoys in Somalia.  He 
reported that it happened many times, and that everywhere his 
unit went that they got shot at.  He stated that he never told 
anyone because no one wanted to talk about it then.  The Veteran 
had markedly diminished interest or participation in significant 
activities and a sense of a foreshortened future.  The VA 
examiner indicated that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The assessment was recurrent, 
mild to moderate major depressive disorder without psychotic 
diagnosis.  The examiner added that the Veteran indicated that in 
the military they did not talk about such problems in his unit 
without being teased or harassed in those days.  Overall, the 
examiner opined that it is at least as likely as not that the 
Veteran's depressive symptoms began while on active duty.

In an August 2010 statement, Dr. H. J. indicated that he treated 
the Veteran between April 2005 and February 2006, when he dropped 
out of treatment.  When seen in August 2010, the Veteran reported 
symptoms like flashbacks about three times a week, where he feels 
like he is still in Somalia especially when he is driving.  He 
also reported nightmares about once a week.  The Veteran also 
described symptoms like panic disorder that he said that he had 
been having such symptoms since he was in the service.  He 
admitted to using marijuana daily as self-medicating behavior.  
Following a mental status examination, the impression included 
chronic PTSD and major depressive disorder, recurrent moderate to 
severe, and panic disorder with agoraphobia.  Stress was related 
to being in war zone.

Overall, the record reflects diagnoses of major depressive 
disorder/depressive disorder, NOS, given by the Veteran's private 
physician, the February 2010 VA examiner and the September 2007 
VA mental health consult examiner, all of which considered the 
Veteran's lay statements of continuing symptomatology since 1994 
and all of which agree that his symptoms are a result of his 
experiences in Somalia.  

The Board finds competent and credible the Veteran's history of 
fear while stationed in Somalia as they are consistent with the 
place, type, and circumstances of service.  Moreover, both 
private and VA healthcare providers have linked the Veteran's 
current depressive disorder to his in-service experiences in 
Somalia.  In light of above, and resolving all doubt in the 
Veteran's favor, the Board finds that service connection on a 
direct basis is warranted for a depressive disorder.


ORDER

Service connection for a depressive disorder is granted.


REMAND

The Board notes that in August 2010, the Veteran submitted 
additional medical evidence related to his claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
but did not waive his right to have this evidence initially 
considered by the RO.  Due process requires that the case be 
remanded for review of this evidence and issuance of a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304 (2009).

In addition, the Board notes that VA has recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).  However, the SSOC, issued on July 16, 
2010, did consider these revisions.

In this case, although a VA psychiatric examination has been 
conducted, it was performed under the former PTSD regulations.  
As the Veteran's private physician has diagnosed the Veteran with 
PTSD but no VA healthcare provider has, except by history, the 
Veteran's PTSD claim must be remanded for another examination and 
opinion in accord with the revised regulations should be sought.  
The Veteran has repeatedly indicated that he was shot at by 
snipers while stationed in Somalia.  As noted above, the recently 
revised provisions of 38 C.F.R. § 3.304(f) require that a VA 
psychiatrist or psychologist confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD and that a veteran's 
symptoms are related to the claimed stressor.  In light of the 
Veteran's contentions regarding a continuity of symptomatology 
and the recent regulation revision, a VA psychiatric examination 
is necessary to adjudicate this claim. 

In addition, one of the Veteran's claimed stressors (namely, 
coming under sniper fire in Somalia) is consistent with the 
places, types and circumstances of his service from August 1993 
to December 1993.  No further stressor development is required in 
this case if a VA examiner confirms that the stressor is adequate 
to support a diagnosis of PTSD and that the Veteran's symptoms 
are related to that claimed stressor.

The record suggests that the Veteran is now regularly receiving 
private and VA treatment.  VA treatment records from the 
Fayetteville VA Medical Center (VAMC) dated from October 10, 2002 
to May 14, 2008 and from the Durham VAMC dated from November 20, 
2007 to October 17, 2008 are located in the claims file.  The 
record also reflects that he received treatment from Dr. H. J. 
between April 2005 and February 2006, restarting treatment in 
August 2010.  On remand, outstanding VA and private medical 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, asking him 
to identify any private healthcare providers 
who have treated him for any psychiatric 
disorder(s), in particular, Dr. H. J., from 
April 2005 to February 2006, and since August 
2010, and to sign authorization for release 
of such records.  All records/responses 
received should be associated with the claims 
file. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Durham VAMC, since October 17, 2008, 
and from the Fayetteville VAMC, since May 14, 
2008.  All records and/or responses received 
should be associated with the claims file.

3.  Following completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, performed by a 
psychiatrist or psychologist, to determine 
whether he meets the criteria for a diagnosis 
of PTSD related to his active duty service.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

After examination, if a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria are met, 
and comment upon the link between the current 
symptomatology and the Veteran's stressor(s).  
In particular, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that: 
(1) the Veteran experienced, witnessed, or 
was confronted by an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of himself or others, and the 
Veteran's response to that event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror; (2) the claimed 
stressor is adequate to support a diagnosis 
of PTSD; and (3) the Veteran's symptoms are 
related to the claimed stressor.  In 
particular, the examiner should comment on 
whether the Veteran's substance abuse 
(marijuana use) is secondary to or is caused 
by PTSD (e.g., as self-medication of PTSD 
symptoms), or by the Veteran's service-
connected depressive disorder, that has been 
found to be related to the Veteran's active 
military service.  The examiner should also 
address Dr. H. J.'s opinions.

The examiner should set forth all examination 
findings, together with the complete 
rationale for any opinions expressed, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the PTSD claim remaining on appeal.  Document 
consideration of the private August 2010 
psychiatric evaluation report from Dr. H. J.  
If any benefit sought on appeal remains 
denied, furnish the Veteran an SSOC, and 
afford him the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


